DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-4, 6, 9 and 10 are objected to because of the following informalities:  
Claim 1 recites the limitation “the proximal end of the cannula” in line 21-22 of the claim. It is suggested this limitation be changed to “the proximal end of the cannula tube” since the limitation “a proximal end” in line 3  of the claim previously defines the proximal end of the cannula tube and not necessarily the cannula. 
Claim 2 recites the limitation “when proximal end of the obturator shaft extends proximally out of the cannula proximal end the tapered distal tip extends out of the cannula distal end” in lines 9-11 of the claim. It is suggested this limitation be changed to “when the proximal end of the obturator shaft extends proximally out of the cannula tube proximal end, the tapered distal tip extends out of the cannula distal end” for grammatical purposes. 
Claim 3 recites the limitation “the shaft” in line 2 of the claim. It is suggested this limitation be changed to “the obturator shaft” to consistently refer to the limitation “an obturator shaft” recited in line 6 of claim 1. 
Claim 4 recites the limitation “the shaft” in lines 2 and 4 of the claim. It is suggested this limitation be changed to “the obturator shaft” to consistently refer to the limitation “an obturator shaft” recited in line 6 of claim 1. 
Claim 4 recites the limitation “and the opaque component a separate component separate from the shaft” in line 3-4 of the claim. It is suggested this limitation be changed to “and the opaque component is a separate component from the obturator shaft” for grammatical and consistency purposes. 
Claim 6 recites the limitation “the opaque component” in line 3-4 of the claim. It is suggested this limitation be changed to “the optically opaque component” to consistently refer to the limitation “an optically opaque component” in line 25 of claim 1. 
Claim 9 recites the limitation “the proximal end of the cannula” in line 21-22 of the claim. It is suggested this limitation be changed to “the proximal end of the cannula tube” since the limitation “a proximal end” in line 3  of the claim previously defines the proximal end of the cannula tube and not necessarily the cannula. 
Claim 10 recites the limitation “the proximal end of the cannula” in line 23-24 of the claim. It is suggested this limitation be changed to “the proximal end of the cannula tube” since the limitation “a proximal end” in line 3  of the claim previously defines the proximal end of the cannula tube and not necessarily the cannula. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the cannula distal end” in lines 17 and 24 of the claim. There is insufficient antecedent basis for this limitation in the claim, since the distal end limitation recited in lines 3-4 of the claim identifies a distal end of the cannula tube and not necessarily the cannula. The examiner interprets the limitation to be “the cannula tube distal end” or “the distal end of the cannula tube” for examination purposes. 
Claim 1 recites the limitation “the transverse cross-section of the obturator tip” in line 19 of the claim. There is insufficient antecedent basis for this limitation in the claim. The examiner interprets the limitation to be “a transverse cross-section of the obturator tip” for examination purposes.
Claim 1 recites the limitation “the proximal surface of the obturator tip” in line 20 of the claim. There is insufficient antecedent basis for this limitation in the claim. The examiner interprets the limitation to be “a proximal surface of the obturator tip” for examination purposes. 
	Claim 2 recites the limitation “the cannula proximal end” in line 10 of the claim. There is insufficient antecedent basis for this limitation in the claim, since the proximal end limitation recited in lines 3-4 of claim 1 identifies a distal end of the cannula tube and not necessarily the cannula. The examiner interprets the limitation to be “the cannula tube proximal end” or “the proximal end of the cannula tube” for examination purposes.
Claim 5 recites the limitation “the cannula proximal end” in line 6 of the claim and “the cannula distal end” in line 7 of the claim. There is insufficient antecedent basis for these limitations in the claim, since the distal end and proximal end limitations recited in lines 3-4 of claim 1 identifies a distal end and a proximal end of the cannula tube and not necessarily the cannula. The examiner interprets the limitations to be “the cannula tube distal end” or “the distal end of the cannula tube”  and “the cannula tube proximal end” or “the proximal end of the cannula tube”, respectively, for examination purposes. 
Claim 5 recites the limitation “the lumen of the obturator shaft” in line 8 of the claim. There is insufficient antecedent basis for this limitation in the claim, since only a cannula lumen is previously defined. 
Claim 6 recites the limitation “the distal conical portion” in line 2-3 of the claim. There is insufficient antecedent basis for this limitation in the claim, since this limitation is only previously established in claim 2. 
Claim 8 recites the limitation “the assembly” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation “the cannula distal end” in lines 17 and 24 of the claim. There is insufficient antecedent basis for this limitation in the claim, since the distal end limitation recited in lines 3-4 of the claim identifies a distal end of the cannula tube and not necessarily the cannula. The examiner interprets the limitation to be “the cannula tube distal end” or “the distal end of the cannula tube” for examination purposes. 
Claim 9 recites the limitation “the proximal surface of the obturator tip” in line 20 of the claim. There is insufficient antecedent basis for this limitation in the claim. The examiner interprets the limitation to be “a proximal surface of the obturator tip” for examination purposes. 
Claim 10 recites the limitation “the cannula distal end” in lines 18-19 and 26 of the claim. There is insufficient antecedent basis for this limitation in the claim, since the distal end limitation recited in lines 3-4 of the claim identifies a distal end of the cannula tube and not necessarily the cannula. The examiner interprets the limitation to be “the cannula tube distal end” or “the distal end of the cannula tube” for examination purposes. 
Claim 10 recites the limitation “the proximal surface of the obturator tip” in line 22 of the claim. There is insufficient antecedent basis for this limitation in the claim. The examiner interprets the limitation to be “a proximal surface of the obturator tip” for examination purposes. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al (2018/0206714).
Regarding claim 1,  Davis et al (hereafter Davis) discloses a  cannula system (figure 11) for accessing a blood mass in the brain of a patient, said cannula system comprising: a cannula (4) comprising a cannula tube (6) with a proximal end and a distal end and a lumen (8) extending from the proximal end to the distal end; and an obturator (33) comprising an obturator shaft (30) having a proximal end and a distal end, and an obturator tip (34) disposed on the distal end of said obturator shaft (35), said obturator tip being optically transmissive (paragraph 0041), said obturator tip having a transverse cross-section closely matching a transverse cross-section of the cannula (figure 13, paragraph 0040), said obturator tip having a tapered distal tip (figure 13), said obturator being slidable within the cannula tube, and positionable within the cannula tube such that the proximal end of the obturator shaft extends proximally out of the cannula proximal end while the tapered distal tip extends out of the cannula distal end (figure 14), wherein the obturator shaft has a transverse cross-section smaller than the lumen of the cannula and smaller that the transverse cross-section of the obturator tip (figure 14), whereby the proximal surface of the obturator tip is visible from the proximal end of the cannula, through the lumen, when the obturator tip is disposed within the cannula such that the tapered distal tip extends out of the cannula distal end (paragraph 0043); and an optically opaque component (60, paragraph 0050, members 60 are opaque structures within the transmissive tip, as well as, radiopaque substances, such as platinum particles are optically opaque, paragraph 0041;) disposed along a central longitudinal axis of the obturator tip, within the tapered distal tip (paragraph 0050, figure 18, 19; a component on the tip would be ‘along a central longitudinal axis’ and within the tip since the radiopaque substances would be embeded thereon).
Regarding claim 2, Davis discloses all of the limitations set forth in claim 1, wherein: the obturator tip comprises a proximal portion, a central cylindrical portion, and wherein the tapered distal tip is a distal conical portion (conical, paragraph 0040), and the obturator further comprises a bore (63) tube extending from a proximal-most extent of the proximal portion, distally into the central cylindrical portion, and the distal end of the shaft is disposed within the bore, where the bore has a length such that, when proximal end of the obturator shaft extends proximally out of the cannula proximal end the tapered distal tip extends out of the cannula distal end, the bore terminates distally at a point distal to the distal end of the cannula tube (figure 13).
Regarding claim 4, Davis discloses all of the limitations set forth in claim 2, wherein: the shaft terminates distally in the proximal portion of the obturator tip (Figure 13), and the opaque component a separate component separate from the shaft (paragraph 0050, 60).
Regarding claim 5, Davis discloses all of the limitations set forth in claim 1, further comprising: a neuro-navigation stylet (39) having a distal end a proximal end, said neuro-navigation stylet sized and dimensioned for insertion in a lumen of the obturator shaft (figure 13); wherein when proximal end of the obturator shaft extends proximally out of the cannula proximal end the tapered distal tip extends out of the cannula distal end, and the neuro- navigation stylet is disposed within the lumen of the obturator shaft, the distal end of the neuro-navigation stylet terminates distally at a point distal to the distal end of the cannula tube (figure 13, paragraph 0043).
Regarding claim 8, Davis discloses all of the limitations set forth in claim 2, wherein: the distal conical portion comprises a sharpened distal tip extending distally of the cannula tube to facilitate advancement of the assembly through brain tissue (paragraph 0008, dissect brain tissue).
Regarding claim 10, Davis discloses a method of inserting a cannula into the body of a patient to access a surgical workspace within the body of the patient (paragraph 0008), said method comprising the steps of: providing : a cannula (4) comprising a cannula tube (6) with a proximal end and a distal end and a lumen (8) extending from the proximal end to the distal end; and an obturator (33) comprising an obturator shaft (30) having a proximal end and a distal end, and an obturator tip (34) disposed on the distal end of said obturator shaft (35), said obturator tip being optically transmissive (paragraph 0041), said obturator tip having a transverse cross-section closely matching a transverse cross-section of the cannula (figure 13, paragraph 0040), said obturator tip having a tapered distal tip (figure 13), said obturator being slidable within the cannula tube, and positionable within the cannula tube such that the proximal end of the obturator shaft extends proximally out of the cannula proximal end while the tapered distal tip extends out of the cannula distal end (figure 14), wherein the obturator shaft has a transverse cross-section smaller than the lumen of the cannula and smaller that the transverse cross-section of the obturator tip (figure 14), whereby the proximal surface of the obturator tip is visible from the proximal end of the cannula, through the lumen, when the obturator tip is disposed within the cannula such that the tapered distal tip extends out of the cannula distal end (paragraph 0043); and an optically opaque component (60, paragraph 0050, members 60 are opaque structures within the transmissive tip, as well as, radiopaque substances, such as platinum particles are optically opaque, paragraph 0041;) disposed along a central longitudinal axis of the obturator tip, within the tapered distal tip (paragraph 0050, figure 18, 19; a component on the tip would be ‘along a central longitudinal axis’ and within the tip since the radiopaque substances would be embeded thereon); and
 assembling the cannula tube and obturator such that the obturator is disposed within the cannula tube with the obturator tip extending distally from the cannula distal end such that the opaque component within the distal tip is disposed distally of the distal end of the cannula tube (figure 13); and advancing the assembled cannula system into the body while observing body tissue distal to the cannula tube, through the obturator tip, from the proximal end of the cannula tube (figure 13, paragraph 0047).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (2018/0206714) as applied to claims 2 and 5 above.
Regarding claim 3, Davis discloses all of the limitations set forth in claim 2, wherein: the shaft extends distally into the distal conical portion of the obturator tip (figure 13), but does not disclose that the distal end of the shaft is opaque. However, Davis teaches having longitudinally extending optically opaque structures within the otherwise optically transmissive tip (paragraph 0050) in order to avoid image reversal, such that the light transmissive elements transmits light from the distal face to the proximal face without reversal of the overall image. Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to make the distal end of the shaft within the transparent obturator tip comprise an opaque component, in order to prevent image reversal as taught in paragraph 0050 of Davis, since it has been held that rearranging parts of an invention (location of opaque component within the translucent tip) and selecting a known material on the basis of its suitability for the intended use (opaque material) involves only routine skill in the art. In re Japikse, 86 USPQ 70.  In re Leshin, 125 USPQ 416.  
Regarding claim 6, Davis discloses all of the limitations set forth in claim 5, wherein: the neuro-navigation stylet terminates distally within the distal conical portion of the obturator tip (figure 13), but does not disclose whether the distal end of the neuro-navigation stylet is translucent or opaque. However, Davis teaches having longitudinally extending optically opaque structures within the otherwise optically transmissive tip (paragraph 0050) in order to avoid image reversal, such that the light transmissive elements transmits light from the distal face to the proximal face without reversal of the overall image. Therefore, since the neuro-navigation stylet is positioned within the distal conical portion of the tip, it would have been within the level of one with ordinary skill in the art at the time of the invention to make the distal end of the shaft within the transparent obturator tip comprise an opaque component, in order to prevent image reversal as taught in paragraph 0050 of Davis, since it has been held that rearranging parts of an invention (location of opaque component within the translucent tip) and selecting a known material on the basis of its suitability for the intended use (opaque material) involves only routine skill in the art. In re Japikse, 86 USPQ 70.  In re Leshin, 125 USPQ 416.
Regarding claim 7, Davis discloses all of the limitations set forth in claim 2, wherein: the distal conical portion has an apex angle (figure 13), but does not disclose the angle is in the range of 35 to 45 degrees. However, Davis teaches it was known in the art at the time of the invention to make the conical tip various different shapes with different angles (paragraph 0040). Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to make the apex angle of the distal conical portion of Davis further be in the range of 35 to 45 degrees, since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art. Dailey et al., 149 USPQ 47.
Regarding claim 9, Davis discloses a cannula system for accessing a blood mass in the brain of a patient, said cannula system comprising: : a cannula (4) comprising a cannula tube (6) with a proximal end and a distal end and a lumen (8) extending from the proximal end to the distal end; and an obturator (33) comprising an obturator shaft (30) having a proximal end and a distal end, and an obturator tip (34) disposed on the distal end of said obturator shaft (35), said obturator tip being optically transmissive (paragraph 0041), said obturator tip having a transverse cross-section closely matching a transverse cross-section of the cannula (figure 13, paragraph 0040), said obturator tip having a tapered distal tip (figure 13), said obturator being slidable within the cannula tube, and positionable within the cannula tube such that the proximal end of the obturator shaft extends proximally out of the cannula proximal end while the tapered distal tip extends out of the cannula distal end (figure 14), wherein the obturator shaft has a transverse cross-section smaller than the lumen of the cannula and smaller that the transverse cross-section of the obturator tip (figure 14), whereby the proximal surface of the obturator tip is visible from the proximal end of the cannula, through the lumen, when the obturator tip is disposed within the cannula such that the tapered distal tip extends out of the cannula distal end (paragraph 0043); and an optically opaque component (60, paragraph 0050, members 60 are opaque structures within the transmissive tip, as well as, radiopaque substances, such as platinum particles are optically opaque, paragraph 0041;) disposed along a central longitudinal axis of the obturator tip, within the tapered distal tip (paragraph 0050, figure 18, 19; a component on the tip would be ‘along a central longitudinal axis’ and within the tip since the radiopaque substances would be embeded thereon);  and a light disposed on the cannula distal end (9), but does not disclose a light disposed within the obturator tip. However, Davis teaches the lights can be near the distal end of the cannula and can mounted at various different locations of the system (paragraph 0008, 0026, 0039). Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to rearrange the lights disposed on the cannula distal end to being disposed within the obturator tip, since it has been held that mere rearranging of parts of an invention involves routine skill in the art. In re Japikse, 86 USPQ 70. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771